Exhibit 99.1 Bridgeline Reports Financial Results for the Third Quarter and for Nine Months of Fiscal 2010 Record Number of iAPPS licenses sold in Third Quarter Woburn, MA, August 13, 2010 - Bridgeline Digital, Inc. (NASDAQ: BLIN), a developer of an award winning web engagement management software suite and award-winning interactive technology solutions, today announced financial results for its third quarter and nine month period ended June 30, 2010. Highlights from the third quarter of fiscal 2010 include: · A record 88 iAPPS licenses were sold in the quarter ending June 30, 2010 · iAPPS Content Manager wins 2010 CODiE Award for Best Content Management Solution, globally · Revenue of $5.8M for the quarter ending June 30, 2010 · 76% of Bridgeline’s customer base paid a monthly subscription fee or a monthly managed service fee · After onetime period expense of $153 thousand, non-GAAP adjusted net income was $207 thousand · After onetime period expense of $153 thousand, income from operations was $72 thousand · After onetime period expenses of $153 thousand adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization) and before stock compensation was $598 thousand · A balance sheet at June 30, 2010 with total assets of $27.3 million and only $6.9 million in total liabilities · Bridgeline acquired the selective assets of TMX Interactive in May 2010, expanding its presence into the Philadelphia marketplace · Bridgeline acquired the selective assets of eMagination and acquired eMagination IG in July 2010, expanding its presence into the Baltimore marketplace and the Federal Government marketplace Highlights from the first nine months of fiscal 2010 include: · Revenue of $16.7M for the first nine months of fiscal 2010 · After onetime period expense of $160 thousand, non-GAAP adjusted net income was $887 thousand · After onetime period expense of $160 thousand, income from operations was $344 thousand · After onetime period expense of $160 thousand, adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization) and before stock compensation was $1.8 million · Cash generated from operations of $1.7 million “We are very excited with the market acceptance and traction iAPPS is having“ stated Thomas Massie, Chairman and Chief Executive Officer of Bridgeline.“Bridgeline just sold a record number of iAPPS licenses during the quarter, iAPPS received the esteemed 2010 CODiE award, and with the recent acquisitions of TMX and eMagination we have dramatically accelerated our time to market in the Philadelphia, Baltimore, and Federal Government markets.” Ron Levenson, Bridgeline’s Executive Vice President and Chief Financial Officer commented, “with the recent acquisitions of TMX and eMagination, Bridgeline’s quarterly revenue should approach $7.5 million, or $30 million annually.In addition, we anticipate both acquisitions to be accretive within the next 3 to 6 months, once onetime related costs are absorbed.” Recurring Revenue Trends Of Bridgeline’s 617 customers as of June 30, 2010, 468 or 76% paid either a monthly subscription license fee or a managed service fee.Bridgeline’s retention rate of recurring revenue customers for the three months ended June 30, 2010 was 70%. Bridgeline’s retention rate of iAPPS related customers is 98%. Annualized recurring revenue, exclusive of managed service hosting, was $1.2 million for the three months ended June 30, 2010, compared with $1.1 million for the same period one year ago, an increase of 9%. On an annualized basis, recurring revenue for the quarter ended June 30, 2010, was $3 million, compared with annualized recurring revenue of $3.3 million for the same period of the prior year. Annualized recurring revenue is derived by multiplying the actual results for the quarter by four. Three Months Ended June 30 Annualized Recurring Revenue $ $ Year over Year Change % (7 %) Retention Rate 70 % The decrease is attributable to Bridgeline’s focused marketing and new business development efforts in selling more iAPPS® related engagements.Additionally, there has been some customer attrition as a result of our efforts to engage with larger organizations as opposed to some of our smaller customers obtained through previous acquisitions. Results of Operations for the Three Months Ended June 30, 2010, Compared to June 30, 2009 For the three months ended June 30, 2010, our revenue was $5.8 million compared with $6 million for the same period of 2009, a decrease of 3%.Gross profit was $3.1 million compared with $3.3 million for the same period of 2009, representing a decrease of 6%.Gross profit margins were 53.9% compared with 55.0% for the same period of 2009. Onetime expenses of $153 thousand were recorded in the three month period ended June 30, 2010 related to acquisition expenses and consolidation expenses from integrating Bridgeline’s Cleveland operation into its Chicago operations.After the onetime expense of $153 thousand operating income for the three month period was $72 thousand compared with $189 thousand in the same period of 2009.After the onetime expense of $153 thousand, net income for the three month period was $35 thousand compared with $178 thousand in the same period of 2009.Earnings per diluted share were $-0- compared with $.02 for the same period of the prior year.After the onetime expense of $153 thousand, non-GAAP adjusted net income was $207 thousand and non-GAAP adjusted earnings per diluted share was $.02 for the three months ended June 30, 2010, compared with $483 thousand and $.04 for the corresponding period of 2009.After the onetime expense of $153 thousand, adjusted EBITDA was $598 thousand and adjusted EBITDA per diluted share was $.05 for the three months ended June 30, 2010, compared with $768 thousand and $.07 for the corresponding period of 2009. Results of Operations for the Nine Months Ended June 30, 2010, Compared to June 30, 2009 For the nine months ended June 30, 2010, our revenue was $16.7 million compared with $18.6 million for the same period of 2009, a decrease of 10%.Gross profit was $9 million compared with $10.3 million for the same period of 2009, representing a decrease of 13%.Gross profit margins were 53.7% compared with 55.4% for the same period of 2009. Onetime expenses of $160 thousand were recorded in the nine month period ended June 30, 2010 related to acquisition expenses and consolidation expenses from integrating Bridgeline’s Cleveland operation into its Chicago operations.After the onetime expense of $160 thousand, income from operations was $344 thousand compared with $627 thousand for the same period of 2009.After the onetime expense of $160 thousand, net income for the nine month period was $275 thousand compared with $561 thousand in the same period of 2009.Earnings per diluted share were $.02 compared with $.05 for the same period of the prior year.Non-GAAP adjusted net income was $887 thousand and non-GAAP adjusted earnings per diluted share was $.08 for the nine months ended June 30, 2010, compared with $1.4 million and $.12 for the corresponding period of 2009.Adjusted EBITDA was $1.8 million and non-GAAP adjusted earnings per diluted share was $.16 in for the nine months ended June 30, 2010, compared with $2.2 million and $.20 for the corresponding period of 2009. For further information, please refer to our quarterly report on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, impairment charges, amortization of intangible assets, stock based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and before stock compensation and impairment charges (“EBITDA”).Bridgeline uses Adjusted EBITDA as a supplemental measure of our performance that is not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s Management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which are included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's business. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting its usefulness as a comparative measure. Because of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, exceptshare and per share data) Three Months Ended June 30, Nine Months Ended June 30, Reconciliation of GAAP net income to non-GAAP adjusted net income GAAP net income $
